Ministerio de Energía y Minas

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE
CELEBRAN DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR EL MINISTRO DE ENERGIA Y MINAS, SEÑOR PEDRO EMILIO SÁNCHEZ
GAMARRA, IDENTIFICADO CON DNI N* 10005028, AUTORIZADO POR DECRETO
SUPREMO N* 04-94-EM PUBLICADO EL 09 DE FEBRERO DE 1994, A QUIEN EN
ADELANTE SE LE DENOMINARA "EL ESTADO"; Y, DE LA OTRA PARTE, XSTRATA
TINTAYA S.A., CON REGISTRO UNICO DE CONTRIBUYENTE N* 20114915026,
SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE LA
REPUBLICA DEL PERÚ, INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11090439 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL AREQUIPA DE LA
ZONA REGISTRAL N? XII, SEDE AREQUIPA DE LA SUPERINTENDENCIA NACIONAL DE
LOS REGISTROS PÚBLICOS - SUNARP, DOMICILIADA EN AV. EL DERBY N* 055,
TORRE 1, EDIFICIO CRONOS, OF. 902, SANTIAGO DE SURCO, PROVINCIA Y
DEPARTAMENTO DE LIMA, A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL
TITULAR", DEBIDAMENTE REPRESENTADA POR LA SEÑORA PATRICIA MÓNICA
VERA MALQUI, IDENTIFICADA CON D.N.I. N? 29635128, CON PODER INSCRITO EN EL
ASIENTO C00080; DE LA PARTIDA ELECTRÓNICA N* 11090439, QUE USTED SEÑOR
NOTARIO SE SERVIRÁ INSERTAR; Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL
DE RESERVA DEL PERÚ, PARA EL EXCLUSIVO FIN DE LA SUB CLÁUSULA 9.2,
DEBIDAMENTE REPRESENTADO POR SU GERENTE GENERAL, SEÑOR RENZO
ROSSINI MIÑÁN, IDENTIFICADO CON D.N.I. N* 08727483, Y/O SU GERENTE JURÍDICO, *
SEÑOR MANUEL MONTEAGUDO VALDEZ, IDENTIFICADO CON D.N.I. N* 10275927,
SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE EN
ADELANTE SE LE DENOMINARÁ "BANCO CENTRAL", EN LOS TÉRMINOS Y
CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1 CON FECHA 6 DE DICIEMBRE DE 2010, “EL TITULAR”, INVOCANDO LO
DISPUESTO EN EL ARTÍCULO 82* DEL TEXTO ÚNICO ORDENADO DE LA LEY
GENERAL DE MINERÍA, APROBADO POR DECRETO SUPREMO N' 014-92-EM,
EL QUE EN ADELANTE SE DENOMINARÁ "TEXTO ÚNICO ORDENADO",
PRESENTÓ ANTE EL MINISTERIO DE ENERGÍA Y MINAS LA SOLICITUD
CORRESPONDIENTE PARA QUE MEDIANTE CONTRATO SE LE GARANTICE
LOS BENEFICIOS CONTENIDOS EN LOS ARTÍCULOS 72, 80% Y 84% DEL
MISMO CUERPO LEGAL, EN RELACIÓN A LA INVERSIÓN Y PUESTA EN
MARCHA DEL “PROYECTO ANTAPACCAY”, QUE COMPRENDE LAS TRECE
(13) CONCESIONES MINERAS INDICADAS EN EL ANEXO | DEL PRESENTE
CONTRATO, HABIENDO XSTRATA TINTAYA S.A. DECLARADO QUE EL VALOR
TOTAL APROXIMADO DEL PROYECTO ASCIENDE A US $ 1,324,610,000 (UN
MIL TRESCIENTOS VEINTICUATRO MILLONES SEISCIENTOS DIEZ MIL Y
00/100 DÓLARES NORTEAMERICANOS).

EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 85" DEL TEXTO ÚNICO
ORDENADO, “EL TITULAR” ADJUNTÓ A SU SOLICITUD El ESTUDIO DE
FACTIBILIDAD TÉCNICO-ECONÓMICO CORRESPONDIENTE.

EL OBJETO DEL ESTUDIO DE FACTIBILIDAD PRESENTADO POR XSTRATA
TINTAYA S.A. SE REFIERE AL “PROYECTO ANTAPACCAY”, PARA EXPLOTAR
LA MINA A TAJO ABIERTO DEL MISMO NOMBRE UBICADA EN LA PROVINCIA
DE ESPINAR, DEPARTAMENTO DE CUSCO. DURANTE EL DESARROLLO DEL
PROYECTO, EL DESBROCE INICIAL SERÁ DE 27 MILLONES DE TONELADAS
Ministerio de Energía y Minas

DE DESMONTE ANTES DE INICIAR OPERACIONES, A UNA TASA DE
PROCESAMIENTO DE 70 000 TM/DÍA DE MINERAL (DESBROCE PROMEDIO DE
2,8:1). LA PLANTA PRODUCIRÁ DURANTE LA VIDA DE LA MINA POR EL
MÉTODO DE FLOTACIÓN UN PROMEDIO DE 397 000 TM/AÑO DE
CONCENTRADO DE COBRE CON LEY PROMEDIO DE COBRE DE
APROXIMADAMENTE 36%; ESTANDO PREVISTO EL INICIO DE OPERACIONES
PARA EL AÑO 2013, SIENDO LA VIDA ESTIMADA DE LA MINA DE 22 AÑOS.
DICHO PROYECTO TIENE COMO OBJETIVO LA EXPLOTACIÓN Y
PROCESAMIENTO DE MINERAL PARA RECUPERAR UN CONCENTRADO DE
SULFURO DE COBRE, ESTIMÁNDOSE UN PROMEDIO DIARIO DE
PRODUCCIÓN DE APROXIMADAMENTE 1 088 TM/DÍA DE CONCENTRADO DE
COBRE CON LEY PROMEDIO DE 36% DE COBRE, DEBIDO A QUE
INICIALMENTE SERÁ MINADO EL MINERAL DE MAYOR LEY.

CLÁUSULA SEGUNDA: APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD TÉCNICO
ECONÓMICO

CON FECHA 21 DE MARZO DE 2011, MEDIANTE RESOLUCIÓN DIRECTORAL N* 058-
2011-MEM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA HA APROBADO EL ESTUDIO
DE FACTIBILIDAD TECNICO-ECONÓMICO, DE ACUERDO CON LO ESTABLECIDO POR
EL ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO

CLÁUSULA TERCERA: DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL “PROYECTO ANTAPACCAY” SE
CIRCUNSCRIBE A LOS DERECHOS MINEROS QUE SE DETALLA EN EL ANEXO l, CON
LAS ÁREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR
INCORPORE OTROS DERECHOS MINEROS AL "PROYECTO ANTAPACCAY”, PREVIA
APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA.

CLÁUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCIÓN

4.1 EL PLAN DE INVERSIONES INCLUÍDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO,
COMPRENDE EN DETALLE LAS OBRAS, LABORES Y ADQUISICIONES
NECESARIAS PARA LA PUESTA EN MARCHA O INICIO DE LA OPERACIÓN
EFECTIVA DEL “PROYECTO ANTAPACCAY”, Y PRECISA, ADEMÁS, EL
VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA
DIRECCIÓN GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN
DE ESTE INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO
ANEXO Il.

4.2 EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES ES DE
VEINTIDOS (22) MESES, QUE SE INICIÓ EN EL MES DE MARZO DE 2011, Y
VENCERÁ EL MES DE DICIEMBRE DE 2012, DE ACUERDO AL ARTÍCULO 1* DE
LA RESOLUCIÓN DIRECTORAL N* 058-2011-MEM/DGM Y SU RESPECTIVO
ANEXO.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE
RESPECTO DE LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR,
SIEMPRE QUE NO SE AFECTE EL OBJETO FINAL DEL PLAN DE
Ministerio de Energía y Minas

4.3

INVERSIONES; Y SIEMPRE, TAMBIÉN, QUE EL TITULAR PRESENTE
PREVIAMENTE A LA DIRECCIÓN GENERAL DE MINERÍA LA SOLICITUD DE
APROBACIÓN DE TALES MODIFICACIONES Y/O AMPLIACIONES Y SIN
PERJUICIO, TAMBIÉN, DE LA APROBACIÓN POR PARTE DE DICHA
DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O AMPLIACIONES
EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE
INVERSIONES.

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1.

4.3.5

4.3.6

4.3.7

MINA A TAJO ABIERTO PARA EXTRAER 70 000 TM/D DEL PROYECTO
ANTAPACAY, CON SUS INSTALACIONES MINA

UNA PLANTA DE CHANCADO PRIMARIO DE MINERAL QUE INCLUYE
UNA TOLVA DE ALIMENTACIÓN DE 500 TONELADAS, CHANCADORA
GIRATORIA PRIMARIA DE 1 524 X 2 879 mm CON UN MOTOR DE 750
Kw, TOLVA DE TRASPASO DE 500 TONELADAS, CORREA
ALIMENTADORA DE 2 134 mm Y UNA FAJA TRANSPORTADORA DE
1,8m X 120m QUE ALIMENTA A UNA FAJA TRANSPORTADORA
TERRESTRE.

UNA FAJA TRANSPORTADORA TERRESTRE DE 1,4 m DE ANCHO POR
7 000 m DE LONGITUD, SISTEMA DE TRANSPORTE DE MINERAL
GRUESO DE 6 950 Kw QUE LLEVA EL MINERAL QUE HA PASADO POR
CHANCADO PRIMARIO DESDE LA CHANCADORA PRIMARIA A LA PILA
DE ACOPIO DE MINERAL GRUESO.

UNA PILA DE ACOPIO DE MINERAL GRUESO, CON CAPACIDAD ÚTIL
DE 70 000 TONELADAS Y UNA CAPACIDAD TOTAL DE 318 000
TONELADAS, 5 CORREAS TRANSPORTADORAS, UN MOLINO SAG DE
1,8 m.

UN CIRCUITO DE TRITURACIÓN QUE COMPRENDE UN MOLINO SAG
SEMIAUTÓGENO DE TRITURACIÓN DE 12,2 m (40 PIES) DE
DIÁMETRO X 6,2 m (22 PIES) DE LONGITUD DOS MOLINOS DE BOLAS
EGL DE 7,8 m (26 PIES) DE DIÁMETRO X 12,2 (40 PIES) DE LONGITUD
Y DOS SERIES DE CATORCE (14) HIDROCICLONES DE 889 mm (35
PULGADAS) DE DIÁMETRO CADA UNO ALIMENTADO POR UNA
BOMBA DE ALIMENTACIÓN CICLÓNICA DE VELOCIDAD VARIABLE.

UNA ZARANDA GIRATORIA DE 4,4 m DE DIÁMETRO DE 3,5 m DE
LONGITUD Y UNA SOLA CRIBA VIBRATORIA DE 3,6 m x 7,2 m DE
LONGITUD, Y DOS CHANCADORAS DE CONO CABEZAL CORTO
(SHORT-HEAD) DE 600 KW.

PARA LA FLOTACIÓN ROUGHER — SCAVENGER SE INSTALARÁ DOS
HILERAS DE CELDAS DE FLOTACIÓN AUTOASPIRADAS DE SIETE (7) X
257 m'. CADA CELDA DE FLOTACIÓN ESTÁ IMPULSADA POR UN
MOTOR DE 300 kW. LAS CELDAS DE FLOTACIÓN FIRST CLEANER Y
CLEANER — SCAVENGER ESTÁN CONSTITUIDAS POR DOS BANCOS
DE SEIS (6) CELDAS. ADICIONALMENTE, SE ENCUENTRAN EL
SEGUNDO BANCO DE FLOTACIÓN CLEANER EN EL QUE SE
INSTALARÁ SEIS (6) CELDAS DE FLOTACIÓN DE 50 m', Y EL TERCER
Ministerio de Energía y Minas

BANCO DE FLOTACIÓN CLEANER QUE REQUERIRÁ DE SEIS (6)
CELDAS DE FLOTACIÓN DE AIRE FORZADO DE 30 m” SE UTILIZA UN
ESPESADOR DE CONCENTRADO DE 43 m DE DIÁMETRO Y DOS
TANQUES DE ALMACENAMIENTO DE CONCENTRADO CADA UNO CON
UNA CAPACIDAD NETA DE 487 m' ALIMENTARÁN LA PLANTA DE
FILTROS.

4.38 LA PLANTA DE FILTROS DE CONCENTRADO COMPUESTA DE DOS
FILTROS PRENSA CON TRASLADO AUTOMÁTICO DE PLACAS, QUE
ALIMENTAN A UNA PILA DE ACOPIO DE CONCENTRADO DE COBRE
CON UNA CAPACIDAD ÚTIL DE 10 000 TONELADAS EN UN LOCAL
CERRADO.

4.3.9 EN ENERGÍA ELÉCTRICA INSTALARÁN UNA NUEVA SUBESTACIÓN
PRINCIPAL DE ANTAPACAY UBICADA EN LAS INSTALACIONES DE LA
CONCENTRADORA Y UNA NUEVA LÍNEA DE ENERGÍA AÉREA DE 34,5
kV PROPORCIONARÁ ENERGÍA ELÉCTRICA DESDE LA SUBESTACIÓN
PRINCIPAL DE ANTAPACAY A LA OPERACIÓN DE EXPLOTACIÓN A
TAJO ABIERTO.

4.4. CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, “EL TITULAR” ESPERA
OBTENER DURANTE EL PERÍODO DEL CONTRATO UNA PRODUCCIÓN
APROXIMADA DE 1 088 TM/D DE CONCENTRADOS DE COBRE CON
LEYES PROMEDIO DE 36% Cu.

CLÁUSULA QUINTA: DEL MONTO DE LA INVERSIÓN DEL PROYECTO Y SU
FINANCIAMIENTO

5.1 LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE
US$ 853 912 000,00 (OCHOCIENTOS CINCUENTA Y TRES MILLONES
NOVECIENTOS DOCE MIL Y 00/100 DÓLARES AMERICANOS); CUYA MODALIDAD
DE FINANCIAMIENTO, SERÁ A TRAVÉS DE RECURSOS PROPIOS.

5.2 EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30* DEL
REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO,
APROBADO POR DECRETO SUPREMO N* 024-93-EM, QUE EN ADELANTE SE
DENOMINARÁ "EL REGLAMENTO”.

CLÁUSULA SEXTA: DE LA ENTRADA EN PRODUCCIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL
NONAGÉSIMO (90) DÍA DE OPERACIÓN CONTINUA DEL “PROYECTO
ANTAPACCAY” AL 80% DEL RITMO PREVISTO EN 4.4.

6.2 LA FECHA DE ENTRADA EN PRODUCCIÓN (OPERACIÓN), PARA QUE SEA
FIJADA COMO TAL, DEBERÁ PONERSE EN CONOCIMIENTO DE LA
DIRECCIÓN GENERAL DE MINERÍA, MEDIANTE DECLARACIÓN JURADA DEL
TITULAR, DENTRO DE LOS NOVENTA (90) DÍAS CALENDARIO SIGUIENTES A
DICHA FECHA.

CLÁUSULA SÉTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

NSY

Ministerio de Energía y Minas

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL
PLAN DE INVERSIONES DEL “PROYECTO ANTAPACCAY”, “EL TITULAR”
PRESENTARÁ A LA DIRECCIÓN GENERAL DE MINERÍA:

7.1.1 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS, ASÍ COMO
EL MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

7.1.2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU
FINANCIACIÓN, RESPALDADOS POR INFORMES DE AUDITORES
INDEPENDIENTES.

7.13 IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA
COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN
LA DECLARACIÓN.

7.2 LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS CIENTO VEINTE
(120) DÍAS DE PRESENTADA Y PUESTA A SU DISPOSICIÓN LA
DOCUMENTACIÓN PREVISTA EN 7.1.1. 7.1.2. Y 7.1.3, PODRÁ FORMULAR
OBSERVACIONES REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE
INVERSIONES Y GASTOS NO PREVISTOS EN EL PLAN DE INVERSIONES O
EN SUS MODIFICACIONES DEBIDAMENTE APROBADAS O REFERIDAS A
ERRORES NUMÉRICOS; OBSERVACIONES QUE, ADEMÁS, DEBERÁN SER
FUNDAMENTADAS. SI ASÍ PROCEDIERA, "EL TITULAR” TENDRÁ UN PLAZO DE
TREINTA (30) DÍAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL
CUAL SE ABRIRÁ EL PROCEDIMIENTO A PRUEBA POR TREINTA (30) DÍAS
ADICIONALES, VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA
RESOLVERÁ DENTRO DE LOS SESENTA (60) DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE
LAS OBSERVACIONES EN EL PLAZO INDICADO, QUEDARÁN
AUTOMÁTICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE
CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA (60) DÍAS
ADICIONALES, EL CONTRATO QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1 EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR QUINCE (15) AÑOS, CONTADOS A PARTIR DEL EJERCICIO
EN QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ÉSTA SEA APROBADA
POR LA DIRECCIÓN GENERAL DE MINERÍA.

8.2 A SOLICITUD DE "EL TITULAR”, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1” DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO
EN 8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE
CONJUNTAMENTE CON LA PRESENTACIÓN DE LOS DOCUMENTOS PARA LA
ACREDITACIÓN DE LA INVERSIÓN REALIZADA.

OS
Nr)

Ministerio de Energía y Minas

8.3 DE IGUAL MANERA, A SOLICITUD DE “EL TITULAR” PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA
ETAPA DE INVERSIÓN CON UN MÁXIMO DE OCHO (8) EJERCICIOS
CONSECUTIVOS, PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA
DIRECCIÓN GENERAL DE MINERÍA A MÁS TARDAR EL 31 DE DICIEMBRE DE
2012.

8.4 EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS
GRAVABLES COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA
GARANTÍA CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS
ARTÍCULOS 33” Y 34” DEL REGLAMENTO, SEGÚN SEA EL CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A "EL TITULAR”, DE CONFORMIDAD
CON LOS ARTÍCULOS 72”, 80” Y 84% DEL TEXTO ÚNICO ORDENADO Y LOS
ARTÍCULOS 142, 15", 16, 17" Y 22? DEL REGLAMENTO, Y POR EL PLAZO PRECISADO
EN 8.1 Y SIN PERJUICIO DE LO INDICADO EN 8.2 Y 8.3, LO SIGUIENTE:

9.1 QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO.
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACIÓN Y VENTA INTERNA POR “EL TITULAR” DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1 LIMITAR LA FACULTAD DE “EL TITULAR” DE VENDER A CUALQUIER
DESTINO.

9.12 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES.

9.2 INTERVIENE EL "BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72* Y 80" DEL TEXTO ÚNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE
“EL TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL

2 PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, “EL TITULAR”
DE LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y
SERVICIOS, ADQUISICIÓN DE EQUIPOS, SERVICIO DE DEUDA,

Ny]

Ministerio de Energía y Minas

Cc)

COMISIONES, UTILIDADES, DIVIDENDOS, PAGO DE  REGALIAS,
REPATRIACIÓN DE CAPITALES, HONORARIOS Y, EN GENERAL,
CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE “EL TITULAR” TENGA
DERECHO A GIRAR EN MONEDA EXTRANJERA, DE ACUERDO A LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE
CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR”
ACUDIRÁ A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAÍS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE
EL PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL “BANCO
CENTRAL” PROPORCIONARÁ A “EL TITULAR” LA MONEDA EXTRANJERA,
EN LA MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, "EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO
AL “BANCO CENTRAL”, REMITIÉNDOLE FOTOCOPIA DE
COMUNICACIONES RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL
SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD
DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE
DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN VÁLIDAS POR LOS DOS (2) DIAS ÚTILES ULTERIORES A LA
FECHA DE SU EMISIÓN.

ANTES DE LAS 11 AM. DEL DÍA ÚTIL SIGUIENTE AL DE LA
PRESENTACIÓN DE LOS DOCUMENTOS PRECEDENTEMENTE
INDICADOS, EL “BANCO CENTRAL” COMUNICARÁ A “EL TITULAR” EL
TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA,
EL QUE REGIRÁ SIEMPRE QUE “EL TITULAR” HAGA ENTREGA EL MISMO
DÍA DEL CONTRAVALOR EN MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR “EL TITULAR” EN LA OPORTUNIDAD INDICADA,
EL “BANCO CENTRAL” LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA
MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA
LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL “BANCO CENTRAL” Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSIÓN,
ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR TIPO DE
CAMBIO PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA
ALGÚN TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL
ARTÍCULO 15” DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA,
“EL TITULAR” PROPORCIONARÁ AL “BANCO CENTRAL” LA
INFORMACIÓN ESTADÍSTICA QUE ÉSTE LE SOLICITE.

9.2.2 “El TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O

PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
SE
NO]

Ministerio de Energía y Minas

DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS
CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER GENERAL O SEAN
DE APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE
LAS GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, "EL TITULAR”
PODRÁ RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE
LA CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ
A ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA, IGUALMENTE, QUE EL RETORNO POR "EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-
CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O
A LAS DEMÁS GARANTÍAS, NI GENERA PARA “EL TITULAR”
DERECHOS U OBLIGACIONES ADICIONALES.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASÍ COMO LA DE RETOMAR LA GARANTÍA
QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR
ESCRITO AL “BANCO CENTRAL” Y SÓLO DESDE ENTONCES
SURTIRÁN EFECTO.

QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACIÓN SOBRE LAS MAQUINARIAS, EQUIPOS INDUSTRIALES Y
DEMÁS ACTIVOS FIJOS HASTA EL LÍMITE MÁXIMO DE VEINTE POR CIENTO
(20%) ANUAL, COMO TASA GLOBAL, A EXCEPCIÓN DE LAS EDIFICACIONES Y
CONSTRUCCIONES CUYO LÍMITE MÁXIMO SERÁ EL CINCO POR CIENTO (5%)
ANUAL, LÍMITES MÁXIMOS QUE HAN SIDO APROBADOS POR LA DIRECCION
GENERAL DE MINERIA.

LAS TASAS PODRÁN SER VARIADAS ANUALMENTE POR “EL TITULAR”,
PREVIA COMUNICACIÓN A LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA, PERO SIN EXCEDER LOS LÍMITES
SEÑALADOS ANTERIORMENTE, EXCEPTO EN LOS CASOS EN QUE LA LEY
DEL IMPUESTO A LA RENTA AUTORICE PORCENTAJES GLOBALES
MAYORES.

QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, DE ACUERDO CON LO PREVISTO EN EL
ARTÍCULO 16” DEL REGLAMENTO Y EN EL NUMERAL 4 DEL ARTÍCULO 87”
DEL CÓDIGO TRIBUTARIO VIGENTE CUYO TEXTO ÚNICO ORDENADO HA
SIDO APROBADO POR EL DECRETO SUPREMO N” 135-99-EF, SUSTITUIDO
POR EL ARTÍCULO 37” DEL DECRETO LEGISLATIVO N* 953, REGLAMENTADO
POR EL DECRETO SUPREMO N* 151-2002-EF Y DEMÁS NORMAS VIGENTES A
LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO, EN LO QUE FUERA
APLICABLE.

SN

NESy

Ministerio de Energía y Minas

PARA EL EFECTO, “EL TITULAR” DEBERÁ OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE
PRACTICARÁ DOS BALANCES: UNO EN MONEDA NACIONAL Y EL
OTRO EN DÓLARES; DETERMINÁNDOSE TODAS LAS OBLIGACIONES
DE TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS.

9.4.2 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES A PARTIR DEL

EJERCICIO SIGUIENTE A AQUÉL EN QUE SE CELEBRE EL CONTRATO;

LO QUE SE HARÁ DE CONFORMIDAD CON LAS NORMAS

INTERNACIONALES CONTABLES CORRESPONDIENTES,

1) ESTABLECIDAS POR EL COMITÉ INTERNACIONAL DE NORMAS DE

CONTABILIDAD, FIJÁNDOSE LA CONVERSIÓN EN DÓLARES

HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE AUDITORES

INDEPENDIENTES, CUYA  DESIGNACIÓN SERÁ APROBADA

PREVIAMENTE POR LA DIRECCIÓN GENERAL DE MINERÍA A

PROPUESTA DE “EL TITULAR”; SIN PERJUICIO DEL CUMPLIMIENTO

DE LO ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA
MATERIA.

9.4.3 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS Y EL
PAGO DE LAS SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO
DE OBLIGACIONES TRIBUTARIAS SE EFECTUARÁ DE ACUERDO CON
LO PREVISTO EN EL NUMERAL 4 DEL ARTÍCULO 87” DEL CÓDIGO
TRIBUTARIO, SUSTITUIDO POR EL ARTÍCULO 37” DEL DECRETO
LEGISLATIVO N* 953.

9.44 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE
QUE FINALIZARA UNO O MAS PERÍODOS DE CINCO (5) AÑOS DE
LLEVARSE LA CONTABILIDAD EN DÓLARES, “EL TITULAR” EN ESTA
EVENTUALIDAD DEBERÁ, A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL,
EMPLEANDO PARA EL EFECTO LAS MISMAS NORMAS Y
AUTORIZACIONES REFERIDAS EN 9.4.1.

945 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO
CONSECUENCIA DE LA CONVERSIÓN A DÓLARES Y, DESPUÉS DE
FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO SERÁN
COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL
IMPUESTO A LA RENTA.

EL TIPO DE CAMBIO DE CONVERSIÓN EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES SERÁ EL MÁS FAVORABLE PARA EL
FISCO.

QUEDA EXPRESAMENTE ESTABLECIDO QUE, DURANTE EL PERÍODO
EN QUE "EL TITULAR” ESTÉ SUJETO A LLEVAR SU CONTABILIDAD EN
DÓLARES, QUEDARÁ EXCLUIDO DE LAS NORMAS DE AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
Ministerio de Energía y Minas

9.5

REVALUACIÓN O REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS
NO TENDRÁ EFECTO TRIBUTARIO ALGUNO; SALVO LO DISPUESTO
EN EL NUMERAL 1 DEL ARTÍCULO 104” DE LA LEY DEL IMPUESTO A
LA RENTA, CUYO TEXTO ÚNICO ORDENADO HA SIDO APROBADO
POR DECRETO SUPREMO N* 179-2004-EF.

QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS
ESTABLECIDOS EN LOS INCISOS A) Y E) DEL ARTÍCULO 80% DEL TEXTO
ÚNICO ORDENADO Y EN EL REGLAMENTO, ASI COMO EN LAS LEYES N*
27341, N* 27343 Y N”* 27909 QUE REGULAN LOS CONTRATOS DE
ESTABILIDAD TRIBUTARIA, SIN QUE LAS MODIFICACIONES Y NUEVAS
NORMAS QUE SE DICTE A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA
DE ESTABILIDAD TRIBUTARIA COMPRENDE, ADEMÁS, EL SIGUIENTE
REGIMEN:

9.5.1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN
Y LAS TASAS DEL MISMO, ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS
DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL
ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTÍCULO 11” DEL REGLAMENTO.

9.5.2 LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

9.5.3 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.5.5 LA OPCIÓN DE RENUNCIA TOTAL DEL RÉGIMEN DE ESTABILIDAD
TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO ES POR UNA
SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL
RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
INCISO 2.1) DEL ARTÍCULO 2” DE LA LEY N* 27343 Y EL ARTÍCULO 88”
DEL TEXTO ÚNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3”
DE LA LEY N? 27343.

9.5.6 LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO
SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y
CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ
ÚNICAMENTE SU NATURALEZA TRASLADABLE.

9.5.7 SE INCLUYE LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL RÉGIMEN APLICABLE A LAS EXPORTACIONES.

9.5.8. TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS

BENEFICIOS TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y
REGÍMENES ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL

10
Ministerio de Energía y Minas

9.6.

PLAZO Y CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL
VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

QUE, EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL
INCISO A) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO, SE
COMPRENDE LO SIGUIENTE:

9.6.1 El DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $
3.00 (TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA; EL
DERECHO DE VIGENCIA DE LA CONCESIÓN DE BENEFICIO: EL.
NÚMERO DE UIT QUE CORRESPONDA SEGÚN EL ARTÍCULO 46* DEL
TEXTO ÚNICO ORDENADO, Y RESOLUCIÓN DIRECTORAL N* 185-97-
EM/DGM.

9.6.2 LA REGALÍA MINERA, CONFORME A LA LEY N” 28258, MODIFICADA
POR LA LEY N* 28323, SU REGLAMENTO, APROBADO POR DECRETO
SUPREMO N* 157-2004-EF Y SUS MEDIDAS COMPLEMENTARIAS,
APROBADAS POR DECRETO SUPREMO N” 018-2005-EF.

9.6.3 LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES
DE APLICACIÓN A LO ESTABLECIDO EN LAS SUBCLÁUSULAS 9.5 Y 9.6 SON
LAS SIGUIENTES:

PARA 9.5.1:

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA
APROBADO POR DECRETO SUPREMO N” 179-2004-EF, TAL Y COMO HA SIDO
MODIFICADA A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO
II! DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL
DE MINERÍA, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS E) Y F) DEL
ARTICULO 72” DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1” DE LA
LEY N* 27343 Y LA LEY N* 27909.

EN LOS CASOS EN QUE “EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA
LE RESULTARÁ DE APLICACIÓN EL REGIMEN DEL IMPUESTO A LA RENTA
CUYA ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA
SUBCLÁUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO
LEGISLATIVO N” 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A
QUE SE REFIERE EL ARTÍCULO 1.1 DE LA LEY N* 27343, QUE SE APLICARÁN
SOBRE LA TASA DEL IMPUESTO A LA RENTA A QUE SE REFIERE EL PRIMER
PÁRRAFO DEL ARTÍCULO 55” DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO A LA RENTA, APROBADO POR DECRETO SUPREMO N* 179-2004-
EF Y MODIFICATORIAS. DE SER EL CASO, SERÁN TAMBIÉN DE APLICACIÓN
LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL ARTÍCULO 55” DE LA LEY
DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ UNA TASA
ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REFIERE EL INCISO G)
DEL ARTÍCULO 24* A, ES DECIR TODA SUMA O ENTREGA EN ESPECIE QUE
AL PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA
GRAVABLE DE LA TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA
DISPOSICIÓN INDIRECTA DE DICHA RENTA NO SUSCEPTIBLE DE

11
Ministerio de Energía y Minas

POSTERIOR CONTROL TRIBUTARIO, INCLUYENDO LAS SUMAS CARGADAS A
GASTOS E INGRESOS NO DECLARADOS.

PARA 9.5.2:

EL INCISO C) DEL ARTÍCULO 72* DEL TEXTO ÚNICO ORDENADO SEGÚN EL
ARTÍCULO 6” DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO
ÚNICO ORDENADO DE LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E
IMPUESTO SELECTIVO AL CONSUMO, APROBADO POR DECRETO SUPREMO
N” 055-99-EF; ASÍ COMO LAS DISPOSICIONES RESPECTIVAS DE LA LEY
GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N? 1053, Y
SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 010-2009-EF; Y
EL ARTÍCULO 1” DE LA LEY N* 27343.

PARA 9.5.3:

LA LEY GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N*

1053, Y SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 010-
e 2009-EF, LOS DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN
EL DECRETO SUPREMO N' 100-93-EF, EL DECRETO SUPREMO N* 035-97-EF,
DECRETO SUPREMO N* 073-2001-EF, DECRETO SUPREMO N” 103-2001-EF,
EL DECRETO SUPREMO N” 165-2001-EF, EL DECRETO SUPREMO N* 047-
2002-EF, EL DECRETO SUPREMO N* 063-2002-EF, EL DECRETO SUPREMO N*
135-2002-EF, EL DECRETO SUPREMO N” 193-2003-EF, DECRETO SUPREMO
N” 031-2004-EF, DECRETO SUPREMO N” 192-2004-EF, DECRETO SUPREMO
N* 017-2007-EF, DECRETO SUPREMO N” 158-2007-EF, DECRETO SUPREMO
N” 163-2007-EF, DECRETO SUPREMO N” 038-2008-EF, DECRETO SUPREMO
N* 119-2008-EF, DECRETO SUPREMO N” 123-2008-EF Y EL ARTÍCULO 1” DE
LA LEY N* 27343 Y SUS CORRESPONDIENTES MODIFICATORIAS, SIENDO
APLICABLES EN TODO CASO LAS TASAS VIGENTES A FECHA DE
SUCRIPCIÓN DE ESTE CONTRATO.

PARA 9.5.4:
EL ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS
PERTINENTES DEL TEXTO ÚNICO ORDENADO DE LA LEY DE TRIBUTACIÓN
MUNICIPAL, APROBADO POR DECRETO SUPREMO N* 156-2004-EF

PARA 9.5.6 Y 9.5.8: '
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N* 27343,
RESPECTIVAMENTE.

PARA 9.5.7:

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO
APROBADO POR DECRETO SUPREMO N* 055-99-EF, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LAS
DISPOSICIONES RESPECTIVAS DE LA LEY GENERAL DE ADUANAS,
APROBADA POR DECRETO LEGISLATIVO N* 1053, Y SU REGLAMENTO,
-—— APROBADO POR DECRETO SUPREMO N* 010-2009-EF; Y EL LITERAL C) DEL
ARTÍCULO 1.1 DE LA LEY N* 27343.

PARA 9.6.1:

LOS ARTÍCULOS 39", 46” Y 61” DEL TEXTO ÚNICO ORDENADO, CON LAS
MODIFICACIONES EFECTUADAS HASTA LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

PARA 9.6.2:

12
Ministerio de Energía y Minas

LA LEY N” 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N*
28323, SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 157-2004-
EF, ASÍ COMO SUS MEDIDAS COMPLEMENTARIAS, APROBADAS POR
DECRETO SUPREMO N” 018-2005-EF. INCLUIDA LA LEY QUE AUTORIZA A LA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA — SUNAT
LA APLICACIÓN DE NORMAS QUE FACILITEN LA ADMINISTRACIÓN DE
REGALÍAS MINERAS, LEY N” 28969 Y SU REGLAMENTO.

PARA 9.6.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 72* Y EL INCISO F) DEL ARTÍCULO 80”
DEL TEXTO ÚNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA A “EL TITULAR” LAS SIGUIENTES
GARANTÍAS CONTENIDAS EN LOS INCISOS H), E I) DEL ARTÍCULO 72* Y C)
DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO:

ww g A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACIÓN, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLITICA
ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLÁUSULA DÉCIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES
SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACION A
“EL TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE,
DESNATURALICE LAS GARANTIAS PREVISTAS EN LA CLAÚSULA NOVENA,
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE
APLICACIÓN LO PREVISTO EN EL ARTICULO 87% DEL TEXTO ÚNICO
ORDENADO, O SI “EL TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO
POR EL ARTÍCULO 88" DEL MISMO CUERPO LEGAL CUYO TEXTO HA SIDO
SUSTITUIDO POR EL ARTÍCULO 3” DE LA LEY 27343.

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN U
OBLIGACIÓN QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE su
DISPONIBILIDAD DE EFECTIVO, TALES COMO INVERSIONES FORZOSAS,
PRÉSTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS TASAS
POR SERVICIOS PÚBLICOS.

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO, DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ
A "EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMAS
FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS

13
Ministerio de Energía y Minas

SEÑALADOS EN LA LEY. ASIMISMO, LE OTORGARÁ TODOS LOS DERECHOS
PREVISTOS EN EL ARTÍCULO 37" DEL TEXTO ÚNICO ORDENADO.

11.2 "EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL "PROYECTO ANTAPACCAY”, PREVIA AUTORIZACIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, DEBIENDO PONER EN SU
CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS
U OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO
CONSTITUIRÁ INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR
CUALQUIER OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ
EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS
DURANTE LOS CUALES "EL TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O
HAYA DEMORADO SUS OBLIGACIONES CONTRACTUALES COMO CONSECUENCIA
DE LAS RAZONES ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DÉCIMO TERCERA: DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS
REFERENCIAS A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS
SUPREMOS Y OTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE
ENTIENDEN REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA
DE SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DE “EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO
PARA EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS
DISPOSICIONES QUE SE DICTE POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS
NO SE OPONGAN A LAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO.

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA
DE LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE
ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN
LLEGADO A UN ACUERDO RESPECTO A DICHA MODIFICACIÓN.

CLÁUSULA DÉCIMO QUINTA: DE LA NO ADJUDICACIÓN DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO
PREVIO Y EXPRESO DEL ESTADO.

14
Jn

Ny]

Ministerio de Energía y Minas

CLÁUSULA DÉCIMO SEXTA: DE LA RESOLUCIÓN DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAÚSULAS DÉCIMO
CUARTA Y DÉCIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES
JURADAS AL TÉRMINO DE LAS OBRAS.

16.3  SI“EL TITULAR” NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2 RESPECTO DE LA INFORMACIÓN A
QUE SE HACE REFERENCIA EN 7.1 DENTRO DEL PLAZO ESTABLECIDO PARA
TAL EFECTO.

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL
RÉGIMEN TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO,
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89" DEL TEXTO
ÚNICO ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

CLAUSULA DÉCIMO SÉTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU
SUSCRIPCIÓN POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA
PÚBLICA Y DE SU INSCRIPCIÓN EN EL REGISTRO CORRESPONDIENTE DE LA
OFICINA REGISTRAL DE LIMA DE LA SUPERINTENDENCIA NACIONAL DE LOS
REGISTROS PÚBLICOS - SUNARP.

CLÁUSULA DÉCIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, “EL TITULAR” SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO
CAMBIO DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO
URBANO DE LA GRAN LIMA, DE MODO QUE SE REPUTARÁ VÁLIDAS LAS
NOTIFICACIONES Y COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR,
MIENTRAS NO SE HAYA COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL
A LA DIRECIÓN GENERAL DE MINERÍA, SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

CLÁUSULA DÉCIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DE “EL TITULAR”, INCLUYENDO UN

15
Ministerio de Energía y Minas

JUEGO DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE
MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PÚBLICO DE LA OFICINA REGISTRAL DE LIMA
Y CALLAO, PARA SU CORRESPONDIENTE INSCRIPCIÓN.

LIMA, 17 DE JUNIO DE 2011 A N

PEDRO SÁNCHEZ GAMARRA

Ministro de Energia y Minas

ana

INTERVIENE EL “BANCO CENTRAL” EXCLUSIVAMENTE RESPECTO A LAS GARANTÍAS
ESTABLECIDAS EN LA CLÁUSULA 9.2 DEL PRESENTE CONTRATO

E AA
Renzo Rossini Miñán e
Gerente General 7d Gerente Jurídico

16
ANEXO N”I

DERECHOS MINEROS

XSTRATA TINTAYA S.A.

Proyecto “ANTAPACCAY”

Departamento CUSCO

Provincia ESPINAR

Distrito ESPINAR

[ITEM | NOMBRE1 Gl ]
1 ALTUARCA 3 01-00713-98
2 ALTUARCA 4 01-00714-98
3 ALTUARCA 5 01-00715-98 1 000,0000
4 ALTUARCA 6 01-00716-98 1 000,0000
El ALTUARCA 7 01-00717-98 1 000,0000
6 ALTUARCA 8 01-00718-98 1 000,0000
7 ALTUARCA 9 01-00719-98 1 000,0000
8  [ATAHURCA 97 01-02749-97 500,0000
9 ATALAYA 05000125X01 120,0000
10 | AURORA TINTAYA N*4 01-01994-94 300,0000
11 |HUARCA N*1 05003168X01 0,4989
12 | HUARCA N* 1A 0503168AX01 934,3755
13 |HUARCA N*2 05003169X01 360,0000

se
9isz
urea
lsss's

ose y lo8z'e
Lezo ' seo
008»

MO /0d3 sejeuo1sejosd sopas 1erpeg|se

res'rzz Jazys Jroo'or Jezcos Jazerr Jezo'os |299'61 Jzes'ez Jsp2'22 [sovos Jres've [sos'ee restos Josezas Jezzas [r2269 Jora'es Jopzis Jarre Jero'oz zas
Izeaies [ozw's [roo'os [ze' ñ seLws fazo'zo isos fzoe'as [uzo'as fzze'es feoo'ss fosstros feectoz [ozvtoz [¿00'02 9s9'ss oros
ais [ezo lazo 05 158 Los É
lse 6 os.
sa
lssz'o
oso [pavo ' 1599

“VIOL OLOSYIONI 01500]

7 uopeubisy sojsandom|ee
+ UoneuBisy sojsendas [ze
seuopesedo A volea pe

salopInquisia ep sayueuesoiday [oz
Sesion serueay ep auodsues, Joz

OASIS Á SOJUSNURUOH “sodio ap uoponasuoo|oz

uorongsuoy ap sopwwag souep|sz

SareJodu sue ap Uonomsuoo| yz
SOLO3810NI 50.500]

[szre [loser fesuiz fear [oras [sortoz [seves [sroer [2 oL93ua o1so9 1w1oL[ |
os

Fes>edeyuy endesep ap euajsis [ez
posa ent ep oxsruuns zz

úqueIa ap SoUNueo Á OS ap oouesog]
úSOPIAAS 9 EIUEIE 9 00YIP3]
saejaY ep olsueiA

eunojere1d ep opexuenuoo|cL

Igo) ap openuaouoo ap ojuajweueoeu pl

su ap sajosauduoo A sompoeaa|zs
O
LopejUeuIpes ep opesuesuoo Jo.

ejenuey A prota |

alquag ap esopeoueyo|e

(voroezuanind ey esed sopypo aÁnpu) urequaubey “epueroj|z
(ouJou ep sEJopeJusul]e seau0o opueÁnDU) serejau ap oñooe|o
soresauIg ap ojusnueusoeuy|o

ose ap 0y9a18g Á safesauy ap sesaruo sesopeyodsues, |y
eueua ejopeoueyo|e

seu op soe sonues|z

eu e 9p ugoeisagns Á upeepuaup ap auana|y

000 $8N Uz

NOISY3ANI Y] Y NOIDOMWOYd 30 SVOIIZM A SVILNVAVO 30 OLVELNOD
“VS VAVINIL VIVY1LSX 30 ZL0Z 3Y8MW3IDIO Y LLOZ OZHVIN 30 OCOIYAd 13 NA 3SYVINIINA V .AVIDVAVLNV OL93JAOYd. 130 SINOISYUJANI 30 VWVYUDONOYO 130 N3MNSIY

) IÓN OX3NV )
